_____________

                            No. 95-2094WM
                            _____________

United States of America,       *
                                *
               Appellee,        *
                                *   Appeal from the United States
     v.                         *   District Court for the Western
                                *   District of Missouri.
Frank R. Peerman, also known    *
as Barron Richard Hynes,        *   [UNPUBLISHED]
                                *
               Appellant.       *
                          _____________

                  Submitted:   November 14, 1995

                      Filed: January 29, 1996
                          _____________

Before FAGG, and BRIGHT, Circuit Judges, and DUPLANTIER,* District
     Judge.
                          _____________


PER CURIAM.


     Frank R. Peerman appeals his drug-related convictions for
conspiracy, attempt to possess with intent to distribute, and use
of a firearm in relation to a drug-trafficking offense.


     Peerman contends the evidence is insufficient to support his
convictions for conspiracy and attempt to possess with intent to
distribute.   We reject his contentions.   Peerman also contends
there was plain error in the language of the attempt instructions
given by the district court. Again, we reject his contention.




     *The HONORABLE ADRIAN G. DUPLANTIER, United States
     District Judge for the Eastern District of Louisiana,
     sitting by designation.
     Peerman also contends the evidence is insufficient to support
his drug-related firearm conviction. Our decision is guided by the
Supreme Court's recent decision in Bailey v. United States, 116 S.
Ct. 501 (1995). In light of Bailey, the Government concedes the
use of a firearm conviction should be reversed. We agree.


     We thus affirm the drug convictions and reverse the firearm
conviction.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-